                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF WYOMING


 THE TRIAL LAWYERS COLLEGE, a
 non-profit corporation,

                   Plaintiff,
        vs.                                               Case No. 1:20-CV-00080-JMC

 COLLEGE AT THUNDERHEAD
 RANCH, a non-profit corporation;
 GERALD L. SPENCE; JOHN ZELBST;
 REX PARRIS; JOSEPH H. LOW; and
 KENT SPENCE,

                   Defendants.

                     ORDER ON INITIAL PRETRIAL CONFERENCE


       On August 17, 2020, an initial pretrial conference was held in this matter before the

Honorable Mark L. Carman, United States Magistrate Judge for the District of Wyoming.

Christopher K. Ralston, James H. Gilbert, Lindsay Calhoun, Patrick J. Murphy, and Zara S. Mason

served as counsel for Plaintiff. Bradley T. Cave and Timothy P. Getzoff served as counsel for

Defendants.

JURISDICTION AND VENUE

       The Court has jurisdiction over both the parties and the subject matter of this action, and

venue is properly in the United States District Court for the District of Wyoming. Proper service

of process has been accomplished on all parties, and no parties are erroneously joined in or omitted

from the action.
CONSENT TO TRIAL BY MAGISTRATE JUDGE

       The parties are all aware of the provisions of 28 U.S.C. § 636(c) and U.S.D.C.L.R. 73.1(a),

and acknowledge that this case will proceed before the Honorable Joel M. Carson assigned hereto,

and not before the Magistrate Judge. However, the parties are not precluded from consenting to

trial before a Magistrate Judge anytime sixty (60) days prior to the trial date.

CLAIMS AND DEFENSES



                                                                  -registered trademarks, and unfair

competition, false designation of origin, passing off, and false advertising related to the same




Plaintiff claims De



                                                                              against all Defendants

Plaintiff makes claims for: trademark infringement; unfair competition, false designation of origin,

passing off, and false advertising; violation of the Defend Trade Secrets Act; misappropriation of

trade secrets under Wyoming law; and declaratory and injunctive relief. Additionally, against only



violation of the Computer Fraud and Abuse Act due to its alleged improper access and misuse of

information stored i                       -based Database.

       Defendants have submitted a joint First Amended Answer to the Complaint. Defendants

generally deny the allegations set forth in the Complaint. Among a number of affirmative

defenses, Defendants contend: they do n


                                                  2
are barred or defeated in whole or in part by the fair use doctrine; Plaintiff has not suffered damages

or has

authorized; and venue is improper and the Court lacks personal jurisdiction over Defendants



this action.

COMPLEXITY OF THE CASE

         The undersigned Judge is of the opinion that this is a non-complex case.

RULE 26(F) SCHEDULING CONFERENCE

         The parties have complied with the requirements of Rule 26(f) of the Federal Rules of Civil

Procedure.

SELF-EXECUTING ROUTINE DISCOVERY

         The parties are in the process of completing initial disclosures as required by U.S.D.C.L.R.

26.1(b).

         Pursuant to the January 24, 2014 General Order Regarding Discovery Motions, available

at http://www.wyd.uscourts.gov/htmlpages/genorders.html, the parties shall confer regarding any

discovery dispute, and in the event the parties cannot settle the discovery dispute on their own,

counsel shall jointly contact Judge                Chambers prior to filing any written discovery

motions.

         THE PARTIES HAVE A CONTINUING DUTY TO SUPPLEMENT OR CORRECT

ALL DISCOVERY DISCLOSURES OR RESPONSES IN ACCORDANCE WITH FED. R. CIV.

P. 26(a) AND U.S.D.C.L.R. 26.1(c).




                                                  3
PROPOSED ORDERS

        All proposed orders regarding dispositive motions filed in this matter should be submitted

to   Judge              chambers     in   Word         or   WordPerfect     format    and   emailed   to

Rachel_Tutor@ca10.uscourts.gov.

        All proposed orders regarding non-dispositive motions should be submitted to Judge

                                              or        WordPerfect       format     and    emailed   to

wyojudgemlc@wyd.uscourts.gov.

AMENDMENT OF PLEADINGS              October 16, 2020

        Any motions to amend the pleadings shall be filed on or before October 16, 2020.

EXPERT WITNESS DESIGNATION

        Plaintiff Designation Deadline      October 19, 2020

        Defendant Designation Deadline        November 18, 2020

        In accordance with U.S.D.C.L.R. 26.1(e), Plaintiff shall designate expert witnesses and

provide Defendant with a complete summary of the testimony of each expert by October 19, 2020.

In accordance with U.S.D.C.L.R. 26.1(e), Defendant shall designate expert witnesses and provide

the Plaintiff with a complete summary of the testimony of each expert by November 18, 2020.

These summaries SHALL include a comp

basis for the opinions. See Smith v. Ford Motor Co., 626 F.2d 784 (10th Cir. 1980). This expert

designation does not satisfy the obligation to provide an expert report under Federal Rule of Civil

Proce

but must complete the depositions fourteen (14) days PRIOR to the final pretrial conference.




                                                   4
       THE PARTIES SHALL SERVE UPON ONE ANOTHER, AND FILE WITH THE

COURT, THEIR WRITTEN EXPERT AND SUMMARY REPORTS PURSUANT TO FED. R.

CIV. P. 26(a)(2)(B) and (C).

       The party designating the expert witness shall set forth all special conditions or

requirements which the designating party or the expert witnesses will insist upon with respect to

the taking of their depositions, including the amount of compensation the expert witness will

require and the rate per unit of time at which said compensation will be payable. In the event

counsel is unable to obtain such information to include in the designation, the efforts to obtain the

same and the inability to obtain such information shall be set forth in the designation.

U.S.D.C.L.R. 26.1(e).

LISTING OF OTHER WITNESSES               December 18, 2020

       The parties shall list all other witnesses that may be called at trial, other than the witnesses

already identified in the initial disclosures and the expert witnesses to be designated as set forth

above, on or before December 18, 2020. Such listing of witnesses shall include the name, address,

and a summary of the expected testimony of each witness. Copies of such witness lists shall be

filed with the Court. Witnesses not listed will be prohibited from testifying, absent consent of the

Court for good cause shown. Testimony not reasonably set out in the summary may be disallowed

on motion of the opposing party.

DISCOVERY CUTOFF DATE              February 1, 2021

       The discovery cutoff date is February 1, 2021. All written discovery requests shall be

served upon and received by opposing counsel on or before the discovery cutoff date. All

discovery depositions shall be completed by the discovery cutoff date. Subject to the limitations




                                                  5
set forth in Fed. R. Civ. P. 32, trial depositions may be taken up to seven (7) days prior to the trial

date.

DISPOSITIVE MOTIONS AND DAUBERT CHALLENGES1

        Filing Deadline       February 1, 2021

        Response Deadline         February 15, 2021

        Hearing      March 2, 2021 at 9:00 a.m. Mountain Time

        The deadline for the parties to file all dispositive motions and Daubert challenges together

with briefs and materials in support thereof is February 1, 2021. The parties shall file responsive

briefs and materials on or before February 15, 2021. The parties shall strictly comply with all

provisions of U.S.D.C.L.R. 7.1.

        IF A DISPOSITIVE MOTION AND/OR DAUBERT CHALLENGE IS FILED EARLIER

THAN THE ABOVE SCHEDULED DATE, THE RESPONDING PARTY MUST RESPOND

IN ACCORDANCE WITH U.S.D.C.L.R. 7.1.

        The dispositive motions are hereby set for oral hearing before the Honorable Joel M.

Carson, III on March 2, 2021 at 9:00 a.m. Mountain Time at the Ewing T. Kerr Federal Building

and U.S. Courthouse in Casper, Wyoming. It is anticipated that Judge Carson will appear by video.

STIPULATIONS AS TO FACTS                March 11, 2021

        The parties shall exchange proposals for stipulations as to facts in accordance with

U.S.D.C.L.R. 16.1(b). The parties shall then confer and file with the Court their stipulations as to

the facts in three (3) packets: packet #1 shall be those facts to which both parties agree, packet #2

shall include the facts to which Plaintiff seeks to stipulate and Defendant does not, and packet #3


1
  A
testimony based upon the requirements under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.
Ct. 2786, 125 L.Ed.2d 469 (1993) and Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 119 S.Ct. 1167, 143
L.Ed.2d 238 (1999).

                                                       6
shall include the facts to which Defendant seeks to stipulate and Plaintiff does not. The parties

shall file these packets with the Court by March 11, 2021.

MOTIONS IN LIMINE

       Filing Deadline        March 12, 2021

       Response Deadline         March 19, 2021

       Motions in Limine or motions relating to the exclusion of evidence shall be filed no later

than March 12, 2021. Responses shall be filed no later than March 19, 2021. Unless otherwise

determined, the Court will rule on any motions in limine at the final pretrial conference.

FINAL PRETRIAL CONFERENCE                 March 23, 2021 at 9:00 a.m. Mountain Time

       A final pretrial conference in this matter has been scheduled for 9:00 a.m. Mountain Time

on March 23, 2021, in the Ewing T. Kerr Federal Building and U.S. Courthouse in Casper,

Wyoming, before the Honorable Joel M. Carson. Counsel for the parties shall appear in person.

It is anticipated that Judge Carson will appear by video.

       BEFORE THE CONFERENCE, COUNSEL FOR REPRESENTED PARTIES ALL

MUST AGREE UPON, PREPARE, AND SIGN A JOINT PROPOSED FINAL PRETRIAL

ORDER PREPARED FOR JUDGE                          S SIGNATURE IN THE FORMAT PROVIDED

ON THE DISTRICT COURT WEBSITE UNDER CIVIL FORMS. THIS FORM WILL TAKE

THE PLACE OF A FINAL PRETRIAL MEMORANDUM. If you cannot locate the form, please

contact Judge                 chambers.   All represented parties are jointly responsible for the

preparation of the proposed Joint Final Pretrial Order. A copy of the proposed order must be

delivered     directly   to   Judge               chambers   (but   not   filed)   via   e-mail   to

Rachel_Tutor@ca10.uscourts.gov or by U.S. Mail at least seven (7) days before the final pretrial

conference.


                                                  7
       WITNESS AND EXHIBIT LISTS MUST BE EXCHANGED BY THE PARTIES

(BUT NOT FILED) AT LEAST TEN (10) DAYS BEFORE THE FINAL PRETRIAL

CONFERENCE. Exhibit lists must be attached to, and witness lists must be included as part of,

the proposed Final Pretrial Order in accordance with the instructions in the form order. The parties

are not required to list rebuttal witnesses or impeachment exhibits.

       COPIES OF ALL EXHIBITS AS TO WHICH THERE MAY BE OBJECTIONS MUST BE

BROUGHT TO THE FINAL PRETRIAL CONFERENCE. If an exhibit is not brought to the final

pretrial conference and an objection to the exhibit is asserted, the exhibit may be excluded from

evidence for noncompliance with this order. EXHIBITS MUST BE PREPARED FOR THE

FINAL PRETRIAL CONFERENCE AND FOR TRIAL IN ACCORDANCE WITH THE

FOLLOWING INSTRUCTIONS:

               A. Marking of Exhibits: All exhibits must be marked by the parties before trial.

       The plaintiff(s) shall list and mark each exhibit with numerals and the number of the case,

       and counsel for the defendant(s) shall mark each exhibit intended to be offered with letters

       a



       and the surname or abbreviated names of the parties shall proceed the word

       Defendant Jones Exhibit A, Defendant Smith Exhibit A, etc.

               B. Elimination of Duplicate.       The parties should compare the exhibits and

       eliminate duplicates. If more than one party wants to offer the same exhibit, then it should

       be marked with a number and listed as a joint exhibit on the exhibit list of the plaintiff(s).

               C. Copies for the Court. Before trial, each party must supply the Court with one

       (1) hard copy and one (1) electronic/digital copy of all exhibits to be used at trial. The hard



                                                 8
        copies of exhibits should be placed in a ringed binder with a copy of the exhibit list at the

        front and with each exhibit tabbed.

EXHIBIT LISTS                                             repared in the following format:

                                                                                                   ADMIT/NOT
 EXHIBIT                                                  OBJECTIONS         CATEGORY
                DESCRIPTION             FILE NAME                                       OFFERED    ADMITTED
  NO.                                                    (CITE FED.R.EVID)    A, B, C
                                                                                                   (A)-(NA)*
                                     (e.g. *****.pdf)
                                     (e.g. *****.jpeg)




* This column is for use by the trial judge at trial.

        The following categories are to be used for objections to exhibits:

                Category A. These exhibits are admissible upon motion of any party, and will be

        available for use by any party at any stage of the proceedings without further proof or

        objection.

                Category B. These exhibits are objected to on grounds other than foundation,

        identification, or authenticity. This category should be used for objections such as hearsay

        or relevance.

                Category C.       These exhibits are objected to on grounds of foundation,

        identification, or authenticity. This category should not be used for other grounds, such as

        hearsay or relevance. Failure to indicate objections to foundation shall be deemed to be a

        waiver of objections as to foundation for listed exhibits. Any party establishing foundation

        over objection may move for attorney fees and costs necessary to establish the foundation.

        ANY COUNSEL REQUIRING AUTHENTICATION OF AN EXHIBIT MUST SO

NOTIFY THE OFFERING COUNSEL IN WRITING WITHIN FIVE (5) BUSINESS DAYS




                                                    9
AFTER THE EXHIBIT IS MADE AVAILABLE TO OPPOSING COUNSEL FOR

EXAMINATION. Failure to do so is an admission of authenticity.

         ANY EXHIBIT NOT LISTED ON THE EXHIBIT LISTS IS SUBJECT TO EXCLUSION

AT TRIAL. THE COURT MAY DEEM ANY OBJECTION NOT STATED ON THE EXHIBIT

LIST AS WAIVED.

JURY EVIDENCE RECORDING SYSTEM (JERS)

         The Court is implementing a new system for electronic submission of exhibits to the jury

(or to the Court in the case of a bench trial). The jury evidence recording system (JERS) allows

jurors to review evidence (documentary, photo, or video exhibits) on a large plasma screen during

deliberations. Attorneys should provide their trial exhibits in electronic format on a USB drive,

DVD, or CD to the office of the Clerk of Court a minimum of seven (7) days prior to the start of

trial.

         All electronic evidence should be provided using the following formats:

            Documents and Photographs: .pdf, .jpg, .bmp, .tif, .gif

            Video and Audio Recordings: .avi, .wmv, .mpg, .mp3, .mp4, .wma, .wav

         Regarding the file size of electronic evidence, individual files should not exceed 500MB.

If possible, exhibits approaching or exceeding this size limit should be separated into multiple

files. Parties may obtain additional information regarding the submission of electronic exhibits by



WITNESS LISTS

         The parties shall identify all witnesses they will call or may call and shall further identify

whether each witness will testify in person, by deposition or by video tape.

JURY TRIAL         April 12, 2021 at 9:00 a.m. Mountain Time


                                                  10
        A jury trial is set before the Honorable Joel M. Carson for 9:00 a.m. Mountain Time on

April 12, 2021 at the Ewing T. Kerr Federal Building and U.S. Courthouse in Casper, Wyoming,

and is expected to last five days. This case is stacked #1

40.1(a).

        The parties shall exchange and file proposed voir dire questions, jury instructions and

special verdict form no later than seven (7) days prior to the commencement of trial, subject to the

right of counsel to supplement such requests during the course of trial on matters that cannot be

reasonably anticipated. THE PROPOSED JURY INSTRUCTIONS AND SPECIAL VERDICT

FORMS SHALL ALSO BE SUBMITTED DIRECTLY TO JUDGE                                           CHAMBERS

VIA E-MAIL TO Rachel_Tutor@ca10.uscourts.gov. The instructions must be formatted as a

single document for Wordperfect or Word and shall include citations to authority.

        At the same time as the filing of the jury instructions, the parties shall file a joint statement

setting forth briefly and simply, in a noncontentious manner, the background of the case and the

claims and defenses being asserted. The parties should make every effort to agree upon the

language for the statement. To the extent the parties cannot agree, they should use the following



SETTLEMENT POSSIBILITIES

        The settlement possibilities of this case are considered by the undersigned Judge to be

fair.

        Dated this 28th day of August, 2020.



                                        MARK L. CARMAN
                                        UNITED STATES MAGISTRATE JUDGE



                                                   11
